Cite as 2015 Ark. App. 370

                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CV-14-1097


                                                   Opinion Delivered   June 3, 2015

CHARITY S. LOVAN (now RYDBERG)                     APPEAL FROM THE SEBASTIAN
                     APPELLANT                     COUNTY CIRCUIT COURT,
                                                   GREENWOOD DISTRICT
                                                   [NO. DR-04-41-G (III)]
V.
                                                   HONORABLE JIM D. SPEARS,
                                                   JUDGE
JOSHUA B. LOVAN
                                  APPELLEE
                                                   SUPPLEMENTAL ADDENDUM
                                                   ORDERED


                             WAYMOND M. BROWN, Judge


           Appellant Charity Lovan (now Rydberg ) appeals the Sebastian County Circuit

Court’s order changing custody of B.L. and J.L. to their father, Joshua Lovan. She argues on

appeal that (1) the trial court abused its discretion by denying her motion for reconsideration,

and (2) the trial court erred by finding that a material change in circumstances existed and that

the best interests of the children were better served with appellee. We do not reach the

merits of appellant’s arguments due to deficiencies in the addendum.

       Arkansas Supreme Court Rule 4-2(a)(8)1 requires that the addendum to the appellant’s

brief contain copies of non-transcript documents in the record on appeal that are essential for

the appellate court to confirm its jurisdiction, understand the case, and decide the issues on


       1
        (2014).
                                 Cite as 2015 Ark. App. 370

appeal. Here, appellant’s addendum is missing page one of the divorce decree as well as any

document to support appellant’s contention that the trial court denied her motion for

reconsideration.2 We direct appellant to file a supplemental addendum within seven calendar

days of this opinion.3

       We also note that page seventeen of appellant’s argument is missing. This, too, should

be provided to the court. We encourage counsel to review our rules to ensure that no other

deficiencies are present.

       Supplemental addendum ordered.

       ABRAMSON and GLOVER, JJ., agree.

       Byars, Hickey & Hall, PLLC, by: Kevin L. Hickey, for appellant.

       Susan M. J. Wakefield, for appellee.




       2
        There is a letter in the record dated August 20, 2014, from the court denying
appellant’s motion for reconsideration; however, that letter is not included in the
addendum as required by our rules.
       3
        Arkansas Supreme Court Rule 4-2(b)(4).


                                              -2-